Exhibit IN THE UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF TEXAS DALLAS DIVISION In re: § § ESPRE SOLUTIONS, INC., § Case No. 09-30572-HDH-11 § Debtor. § ORDER AND NOTICE OF HEARING ON DEBTOR’S DISCLOSURE STATEMENT TO THE CREDITORS AND OTHER PARTIES-IN-INTEREST: A Disclosure Statement (“Disclosure Statement”) andPlan of Reorganization (“Plan”) under Chapter 11 of the Bankruptcy Code were filed by Espre Solutions, Inc. (the “Plan Proponent”) on March 6, 2009. Name and Address of Plan Proponent: Espre Solutions, Inc. 5700 West Plano Parkway Suite Plano, TX The Disclosure Statement and Plan are on file with the Bankruptcy Clerk and may be viewed between the hours of 8:30 a.m. through 4:30 p.m. at the Court: Address of the Court’s Clerk: United States Bankruptcy Clerk Earle
